DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 and 18-22 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 7 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 15 and 16, directed to alternate species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Claims 11-16 and 18-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As argued by applicant, the prior art of record fails to disclose the structure of the chromatographic devices as now set forth in claims 1, 11, and 20.  
In particular, Leary fails to disclose that the microfluidic cell includes a plurality of diffusive media elements, primary channel, and a plurality of secondary channels having the particular configuration as now defined in claims 1, 11, and 20.  
Craighead fails to disclose that the microfluidic cell includes a plurality of diffusive media elements, primary channel, and a plurality of secondary channels as now defined in claims 1, 11, and 20.  While the reference does appear to have a similar channel structure (in schematic form) to that disclosed in the instance specification, Craighead explicitly states that the sizing of the primary channel is selected to ensure diffusive flow (C1/L39-46, “The channel is sized to ensure laminar flow of the mixture to promote only diffusive mixing of the components”), and not substantially convective flow as required by the claims.  While this is a functional limitation in the claims, it is clearly linked to a structural feature of the chromatographic device and Craighead teaches away from a structure that would accomplish the recited function.
While Afeyan does disclose a plurality of diffusive media elements defining a primary channel (as set forth in the Non-Final Rejection, re. claim 20), the reference fails to disclose that the secondary channels within the diffusive media elements have a closed end.  The secondary channels in Afeyan are interpreted as the pores within the perfusive chromatography beads (the diffusive media elements).  The pores of the perfusive chromatography beads are necessarily open and interconnected ([0027]; Figure 1D).  While the reference teaches that some blind pores may be present in the form of subpores, these are subpores located off of or within the interconnected pores ([0028]).  Thus, at a minimum, the blind pores/subpores would not necessarily have an entrance which intersects the primary channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.